Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 12/1/2020. Claim 24 has been amended and claims 35 and 38 have been cancelled. The rejection over 16/357964 is withdrawn as the application has been abandoned. Applicants’ arguments have been fully considered but found not to be persuasive. The arguments are addressed below. Applicants’ amendments necessitated the modified rejections presented in this action. The action is made final. Claims 24-34, 36-37, 39-41 are pending and are examined based on the merits herein. 

				Response to Applicants’ Arguments
	(I) 112(1) rejection: 
Applicants’ argue that amended claim 24 recite treatment of gonorrhea and that this rejection is overcome and should be withdrawn.

In response, it is agreed that the rejection is overcome in regards to the scope of the treatment of sexually transmitted diseases but not for the prophylaxis of gonorrhea. As per the instant specification, [0011], "Prophylaxis," as used herein, can mean complete prevention of an infection or disease, or prevention of the development of symptoms of that infection or disease. The act of prevention embraces complete 100% inhibition. As stated in the rejection, Applicants’ have not provided any data or there is no prior art that teaches the prophylaxis of gonorrhea. Thus the rejection is maintained 
(2) 103 rejection: 
(i) Schlievert (Schlievert- 1) and Walker et al. 
Applicants’ argue that the Office Action notes that specific combinations of components and conditions recited in the present claims are not recited in Schliever-1 or Walker per se. Due to the lack of such disclosure in the cited references and the fact that the claimed combinations of components and conditions are only present on the record in Applicant's specification, it logically follows that these specifics have has been improperly gleaned from Applicant's own specification and that the rejection is an exercise of impermissible hindsight.

In response, all the components and conditions that are required to address the limitations of the claims are taught in Schliever-1 and Walker. Schliever-1 explicitly teaches glycerol monolaurate (GML) composition. The reference explicitly teach that bacterial infections that are treatable with GML composition include Neisseria gonorrhea, the average bacterial concentration of GML, is 1 ug/ml for N. gonorrhea and the GML composition provided herein has anti-microbial activity and the composition provided herein is applied topically to humans. Walker has been cited to teach that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhea. 
In regards to Applicants arguments of impermissible hindsight, it is noted that no hindsight reasoning was employed in rejecting the claims over the prior art because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's 
(ii) Wright 
Applicants’ argue that the present Office Action cites Wright for a disclosure of the use of an antimicrobial lipid-containing oil-in-water emulsion comprising an agent selected from a group including glycerol monolaurate and a cationic halogen-containing compound to inhibit the growth of infectious pathogens. Wright requires the inclusion of the cationic halogen-containing compound, and fails to teach that glycerol monolaurate is effective in inhibiting the growth of infectious pathogens absent the cationic halogen-containing compound. Thus, Wright taken alone fails to put the practitioner of skill in the art in possession of the invention of the present claims.

In response, it is noted that the instant claim has a comprising language, ‘a composition comprising’. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements 
Wright teaches a composition comprising GML and the disclosed emulsions can be used to inactivate or prevent infection secondary to Neisseria gonorrhoeae. A person of ordinary skill in the art would have found it obvious to use GML composition for inactivation of N. gonorrhoeae. Hence, administration of the composition as in the instant claims to gonorrhea subjects will result in the treatment of the same. 

(iii) Wright in view of Schlievert-1
The Office Action notes that specific combinations of components and conditions recited in the present claims are not recited in Wright or per se. Due to the lack of such disclosure in the cited references and the fact that the claimed combinations of components and conditions are only present on the record in Applicant's specification, it logically follows that these specifics have has been improperly gleaned from Applicant's own specification and that the rejection is an exercise of impermissible hindsight.

In response, Wright teaches an antimicrobial lipid-containing oil-in-water emulsion comprising glycerol monolaurate to inhibit the growth of a wide variety of infectious pathogens and the preparation (e.g. creams, solutions, suspensions) can be used to treat bacterial infections caused by Neisseria gonorrhea. Schlievert-1 teachings as in the rejection(s) below. The reference has been cited to address the dependent claims that comprise specific excipients in the GML composition.
In regards to Applicants arguments of impermissible hindsight, it is noted that no hindsight reasoning was employed in rejecting the claims over the prior art because 
(iv) Schlievert-2 and Walker et al. 

The Office Action notes that specific combinations of components and conditions recited in the present claims are not recited in Schliever-2 or Walker per se. Due to the lack of such disclosure in the cited references and the fact that the claimed combinations of components and conditions are only present on the record in Applicant's specification, it logically follows that these specifics have has been improperly gleaned from Applicant's own specification and that the rejection is an exercise of impermissible hindsight.

In response, all the components and conditions that are required to address the limitations of the claim 24 is taught by Schliever-2 and Walker. Schliever-2 explicitly disclose compositions comprising glycerol based compounds, e.g. GML and its use in the inhibition of N. gonorrhoeae (20 ug/ml and 50 ug/ml and significant protection from infection by N. gonorrhea). Walker has been cited to teach that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae. 
In regards to Applicants arguments of impermissible hindsight, it is noted that no hindsight reasoning was employed in rejecting the claims over the prior art because Schliever-2 is relied upon for the reasons stated in the rejection. While the present claim 24 is to a method of treating gonorrhea with GML composition, Schliever-2 explicitly teach GML composition and its inhibitory effects in the bacterial infection, Neisseriae 
(v) Schlievert-2 and Walker et al. in view of Schlievert et al. (WO 2013/159029, hereinafter Schlievert-3).

The Office Action notes that specific combinations of components and conditions recited in the present claims are not recited in Schliever-2 or Walker per se. Due to the lack of such disclosure in the cited references and the fact that the claimed combinations of components and conditions are only present on the record in Applicant's specification, it logically follows that these specifics have has been improperly gleaned from Applicant's own specification and that the rejection is an exercise of impermissible hindsight.

In response, the arguments in regards to Schliever-2 or Walker as discussed above. Schliever-3 has been cited to address the dependent claims that comprise specific excipients in the GML composition.
In regards to Applicants arguments of impermissible hindsight, it is noted that no hindsight reasoning was employed in rejecting the claims over the prior art because Schliever-2 is relied upon for the reasons stated in the rejection. While the present claim 24 is to a method of treating gonorrhea with GML composition, Schliever-2 explicitly teach GML composition and its inhibitory effects in the bacterial infection, Neisseriae gonorrheae. Walker teaches that gonorrhea is associated with Neisseria gonorrhoeae bacteria. Schliever-3 teaches GML that comprise specific excipients. One of ordinary skill in the art would have found it obvious and motivated to use the GML composition with the excipients as in the instant claims to treat gonorrhea or infections associated with gonorrhea. 




Applicants state that because these are provisional rejections, Applicant will respond to these rejections at such time as subject matter is deemed allowable in the present application.

The ODP rejection over abandoned application 16/357964 is withdrawn. It is noted that the ODP rejections over patents have been modified in light of the amendments and are maintained for the reasons provided in the rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-34, 36-37, 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for composition comprising glycerol monolaurate (Table 1) and suggested use of the composition in the treatment of sexually transmitted diseases caused by some microbes, e.g. Neisseria gonorrhea does not reasonably provide enablement for the prophylaxis of gonorrhea in the method comprising administering to the subject a composition comprising an effective amount of glycerol monolaurate and derivatives . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) Nature of the invention:  
The instant claims are directed to:

    PNG
    media_image1.png
    176
    633
    media_image1.png
    Greyscale

(2) The state of the prior art:  The instant specification defines prophylaxis as 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


“Prevention” is defined in Webster's New World Dictionary as “to keep from happening; make impossible by prior action.”  See Webster's New World Dictionary, 3rd College Ed., Webster's New World Dictionary Publishing, page 1067 - 1068 (1988). There is nothing of record to provide support that the claimed method "makes impossible" the occurrence of STDs in a given patient. There is no prior art disclosing a pharmaceutical composition comprising any agent or glycerol monolaurate (GML) that can prevent gonorrhea in a subject from ever occurring again. Prevention requires the recited method to be completely effective in all patients at all times. 
Furthermore, the definition of "to prevent" and the "act of preventing" embraces the complete 100% inhibition. Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling the treatment of the condition and is not achieved.
As per CDC, “Anyone who is sexually active can get gonorrhea. Gonorrhea can cause very serious complications when not treated, but can be cured with the right medication”. The risk of getting gonorrhea can be reduced but cannot be prevented completely (CDC, Gonorrhea, 2020). 
As per Mayo clinic, abstaining from sex, using a condom if you have sex and being in a mutually monogamous relationship are the best ways to prevent sexually transmitted infections (Overview). The reference teaches ways to reduce gonorrhea risk (see last page) (Mayo Clinic, 2020). 

There is no prior art that teaches GML in the prophylaxis of gonorrhea. 
(3) The relative skill of those in the art:  The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art: Despite the advanced training of practitioners in the art, it is still impossible to predict from the structure of GML and from its functionality that GML will prevent gonorrhea from ever happening again.     
It is well established that "the scope of enablement various inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970).
Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still exist even when the mechanism of action is known. For example, factors such as the bioavailability, pharmacokinetic profile, and potency of a compound can still be uncertain even if it can be expected to be active in disease models. There is no known 
(5) The Breadth of the claims:  The scope of the claims are limited to the treatment of gonorrhea with a composition comprising glycerol monolaurate. 
Common STDs are listed by Department of Health, MN (See page 1) (STDs, State of Minnesota, 2019). The reference teaches that gonorrhea is caused by Neisseria gonorrhoeae (see last page).  
(6) The amount of direction or guidance presented:  The specification provides no guidance on how GML composition can be used in the prophylaxis of gonorrhea caused by any bacterium, in particular, Neisseria gonorrhoeae. 
(7) The presence or absence of working examples: The working examples provided are drawn to formulation of glycerol monolaurate (Table 1). The prior art teach the use of GML in subjects for gonorrhea. 
There is no guidance, data or examples to support the fact that gonorrhea be completed prevented from occurring ever again with the use of GML. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable art such as preventing gonorrhea in a subject.  See MPEP 2164.
(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show the composition comprising GML is capable of performing the intended use of preventing gonorrhea. Because this research would have to be exhaustive, and 
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention of using the GML in the prophylaxis of STDs caused by bacterium, fungus or protozoan in a subject as claimed.  
Note: Applicant is advised that although claim language, such as “preventing” or “curing” lack enablement under 35 U.S.C. § 112, first paragraph, phrases such as “reducing the incidence,” “reducing the frequency,” or “reducing the likelihood,” etc. are considered by the Office to be enabling, assuming of course that the specification in question has adequate written description and support for the asserted and claimed utility.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 24-34, 36-37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert (Applicants’ cited IDS: US 20130281532, now US 9,724, 295, hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claims are directed to:

    PNG
    media_image1.png
    176
    633
    media_image1.png
    Greyscale

Schlievert -1 teaches a composition comprising glycerol monolaurate (GML) or a derivative thereof, a vegetable oil, and a pharmaceutically acceptable topical carrier and is administered topically to treat for example bacterial infections; the composition further comprising a non-aqueous gel; wherein the non-aqueous gel is comprised of propylene glycol, polyethylene glycol, cellulose derivative, or a combination thereof; wherein the cellulose derivative is hydroxypropyl cellulose or hydroxyethyl cellulose; wherein the cellulose derivative is present at a concentration of about 0.1% (w/w) to about 5.0% (w/w); wherein propylene glycol is present at a concentration of about 65% (w/w) to about 80% (w/w); wherein polyethylene glycol is present at a concentration of about 20% (w/w) to about 35% (w/w); wherein polyethylene glycol is in the molecular weight range of about 300 to about 600; wherein GML comprises about 0.001% (w/v) to about 10% (w/v) of the composition; wherein GML is present at a concentration of about 10 µg/mL to about 100 mg/mL; the composition further comprising an aqueous solvent, 



    PNG
    media_image3.png
    424
    452
    media_image3.png
    Greyscale

Walker teaches that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae, identified microbiologically by its Gram-negative intracellular diplococci (See Abstract, Introduction, lines 1-3). The treatment regimen include treatment with cefixime (Table 1). 

. 

Claims 24, 25, 28, 32-34, 36-37, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5549901).
The instant claims as above. 
Wright teaches an antimicrobial lipid-containing oil-in-water emulsion comprising an agent selected from the group consisting of glycerol monooleate, glycerol trioleate, glycerol monolaurate, and glycerol dilaurate as the primary lipid and a cationic halogen-containing compound and the emulsion can be used in the form of a pharmaceutical preparation to inhibit the growth of a wide variety of infectious pathogens (Abstract). The preparation (e.g. creams, solutions, suspensions) can be used to treat bacterial infections caused by Neisseria gonorrhea (see col. 2, lines 54-56, 64-66). The presently disclosed emulsions can also be used for veneral application, as a cream, gel, or suppository to inactivate or prevent infection secondary to Neisseria gonorrhoeae (col. 4, lines 32-36). The present invention also provides an antimicrobial preparation suitable for pharmaceutical administration consisting of the antimicrobial emulsion of the present invention and a pharmaceutically acceptable carrier (col. 4, lines 44-47). Table 
From the teachings of Wright a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use glycerol monolaurate composition in treating gonorrhea infection caused by Neisseria gonorrhea bacterium species. One of ordinary skill in the art would have been motivated to use GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea and provide therapeutic effects. The reference Wright teaches compositions of GML with pharmaceutically acceptable excipients and the use of the antimicrobial composition comprising GML in treating or inhibition of the growth of infectious pathogen, e.g. Neisseria gonorrhea in subjects includes human. Thus, claims 24, 36-37, 41 would have been obvious over Wright. As to claim 25, from Wright one of ordinary skill in the art would have found it obvious to administer 54.6 mg. An average weight of a human adult subject is 70 kg. Administration of about 55 mg to 70 kg adult would be 0.78 mg/kg which falls within the claimed range. As to claim 28, 32-34 the reference . 
Claims 25-27, 29-31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5549901) as applied to claims 24, 28, 32-37, 41 in view of Schlievert (Applicants’ cited IDS: US 20130281532, now US 9,724, 295 hereinafter Schlievert -1).
Wright as discussed above. 
Wright is not explicit in teaching the specific components, or the composition as in instant claims 39-40 and with the additional agents, e.g. EDTA or antibiotics. 
Schlievert -1 as discussed above. 
From the teachings of Schlievert -1, a person of ordinary skill in the art would have found it obvious to formulate a composition comprising the agents and in the amounts as in claims 39-40. One of ordinary skill in the art would have found it obvious to formulate the composition is in expectation of success and use it in subjects for therapeutic treatment. As to the dosage amount as in claim 25, an effective amount of 10 µg/ml-100 mg/ml is being taught by Schlievert -1 for treating infections. One of ordinary skill in the art would have found it obvious to use an effective amount of the GML composition in a subject to treat an infection, e.g. caused by Neisseria gonorrhea in subjects based on the nature of the infection or illness; the site of administration; the subject's medical history, subject weight, age, sex, and surface area being treated; and whether the subject is receiving any other medications. As to claims 26-27, 29, 31, it is noted that Schlievert -1 teaches EDTA, antibiotic cephalosporins, pharmaceutical excipients comprising polyethylene glycol, propylene glycol and petroleum jelly. As to . 

Claims 24, 25, 28, 32, 36-37, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. (US 20050215634, hereinafter Schlievert -2) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claim 24 as above. 
Schlievert -2 disclose  methods of inhibiting cell membrane-mediated effects of infectious microorganisms and of a variety of factors on vertebrate cells with one or more of a family of glycerol-based compounds, e.g. glycerol monolaurate (GML) (abstract, [0005]). The infectious organism include Neisseria (such as Neisseria gonorrheae [0012]. The method includes epithelial cell, which is a vaginal cell (claims 1, 9). The method of invention is applied to wide range of species, e.g. human, non-human [0062]. It is taught that the glycerol based compounds can be administered with supplementary agents, e.g. antimicrobial antibiotics [0052]. The compounds and supplementary agents will be suspended in a pharmaceutically-acceptable carrier (e.g., physiological saline) and administered, e.g. intravaginally and also can be administered topically; Suitable dosages are in the range of 0.0001-100.0 mg/kg [0065]. In Table 1, 
Walker teaches that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae, identified microbiologically by its Gram-negative intracellular diplococci (See Abstract, Introduction, lines 1-3). The treatment regimen include treatment with cefixime (Table 1). 
From the teachings of Schlievert -2 a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use glycerol monolaurate composition in treating gonorrhea infection caused by Neisseria gonorrhea bacterium species by topical application. One of ordinary skill in the art would have been motivated to use GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea and provide therapeutic effects. The reference Schlievert -2  teaches compositions of GML with pharmaceutically acceptable excipients and the use of the antimicrobial composition comprising GML in treating or inhibition of the growth of infectious pathogen, e.g. Neisseria gonorrhea in subjects includes human. Walker explicitly teach that gonorrhea refers to a set of clinical conditions involving infection with the sexually acquired bacterial pathogen, Neisseria gonorrhoeae. Thus claims 24, 32, 36-37, 41 would have been obvious over Schlievert -2. As to claim 25, Schlievert -2 teaches suitable dosages are in the range of 0.0001-100.0 mg/kg. As to claim 28, the reference teaches the glycerol ester compounds with a carrier can be administered topically, e.g. creams, gels. It is within the skill of an artisan to add a suitable carrier for topical application. 
s 26-27, 29-31, 33-34, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. (US 20050215634, hereinafter Schlievert -2) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206) in view of Schlievert et al. (WO 2013/159029, hereinafter Schlievert -3).
Schlievert -2 and Walker as above. 
Schlievert -2 is not explicit in teaching the specific components, or the composition as in instant claims 39-40 and with the additional agents, e.g. EDTA or antibiotics. 
Schlievert -3 teaches compositions comprising glycerol monolaurate (GML) or a derivative of GML to be administered topically to treat bacterial, fungal infections (Abstract), [00121]. The anti-bacterial activity of GML for Neisseria gonorrhea is taught in Table 2, the amount being 1 ug/ml. A second additional active agent, can be administered separately or serially and by different routes of administration [00121]. Additional active agents include antibiotics, e.g. cephalosporins [00123]. In example 1, the anti-microbial effects of GML in vegetable oil is taught. A prophetic example of the clinical efficacy of GML in vaginal infection is taught in Example 11. It is claimed a composition comprising GML (0.001-10%), GML present in a concentration of about 10 ug-100 mg/ml, a pharmaceutically acceptable topical carrier (e.g. petroleum jelly), vegetable oil (e.g. olive oil) a non-aqueous gel, e.g. propylene glycol (65-80%), polyethylene glycol (20-35%), cellulose derivative (hydroxypropyl cellulose or hydroxyl ethyl cellulose, 0.1-5%) or a combination thereof. The composition further comprises an accelerant, e.g. organic acid, chelator, antibiotic agent etc., e.g. of the accelerant is EDTA (See claims 1-19). Table 1 provides exemplary formulations comprising GML, 
From the teachings of Schlievert -3, a person of ordinary skill in the art would have found it obvious to formulate a composition comprising the agents and in the amounts as in the instant claims. One of ordinary skill in the art would have been motivated to do so is in expectation of reasonable amount of success in formulation of the composition and using it to treat gonorrhea. As to claims 26-27, 29, 31, it is noted that Schlievert -3 teaches EDTA, antibiotic cephalosporins, pharmaceutical excipients comprising polyethylene glycol, propylene glycol and petroleum jelly. As to the specific antibiotic agent, Applicants’ have support for cephalosporins but do not explicitly teach cefixime. It is noted that cefixime is a cephalosporin. One of ordinary skill in the art would have found it obvious to add cefixime, a cephalosporin antibiotic to treat bacterial infection, e.g. gonorrhea. As to claim 30, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. One of ordinary skill in the art would have found it obvious to formulate the composition is in expectation of success and use it in subjects for therapeutic treatment. Further, as to the dosage amount as in . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,796,332 in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claim 24 as above. 
The reference patent claims are to a method of treatment or prophylaxis of a bacterial vaginosis infection in a subject in need thereof, wherein the bacterial vaginosis infection is caused by a bacterial microorganism of the genus Gardnerella, the method comprising: administering to the subject a composition comprising an effective amount of glycerol monolaurate (GML) and one or more pharmaceutical excipients, wherein the subject has been exposed to a bacterial microorganism of the genus Gardnerella and the GML is administered to the subject at a dosage of 0.0001-100 mg/kg, wherein the subject is human, one or more supplementary agents e.g. antibiotics, Lactobacillus is added before or with or after GML composition is administered, the pharmaceutical excipient comprises EDTA, propylene glycol, polyethylene glycol.
The reference claims do not specifically teach the method in treating STD or in particular the elected species, gonorrhea.
Schlievert -1 teachings as discussed above. Further taught by the reference is that the GML composition is useful in the treatment of the bacterial infection Gardnerella vaginalis, chlamydia trachomatis and infections by Neisseriae gonorrheae [0115]. 

From Shclievert-1, one of ordinary skill in the art would have found it obvious to use the GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in human to obtain therapeutic effects. Thus, claims 24-25, 36-37, 41 are addressed. As to claims 26-31, the reference patent teach PEG, propylene glycol, EDTA, antibiotics, Lactobacillus and the second agent can be added before/after or with GML. Further, one of ordinary skill in the art from Schlievert -1 would have found it obvious to add antibiotics, e.g. cephalosporin, e.g. cefixime in the method to achieve additive or synergistic benefits in treating the gonorrhea infection. As to the topical application, and vegetable oils and to claims 32-34, 39-41 composition, one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,603,824 in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claim 24 as above. 
The reference patent claims are to a method of treatment or prophylaxis of a bacterial vaginosis infection in a subject in need thereof, comprising: administering to the subject a composition comprising an effective amount of glycerol monolaurate as 
The reference claims do not specifically teach the method in treating the infection, gonorrhea.
Schlievert -1 teachings as discussed above. Further taught by the reference is that the GML composition is useful in the treatment of the bacterial infection Gardnerella vaginalis, chlamydia trachomatis and infections by Neisseriae gonorrheae [0115]. 
Walker teachings as above. 
From Shclievert-1, one of ordinary skill in the art would have found it obvious to use the GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in human to obtain therapeutic effects. Thus, claims 24-25, 36-37, 41 are addressed. As to claims 26-29, the reference patent teach PEG, propylene glycol, EDTA, antibiotics, Lactobacillus. As to the topical application, and vegetable oils and to claims 32-34, 39-40 composition, one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. As to the claims 30-31, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. A person of ordinary skill in the art from Schlievert -1 would have found it . 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,724,295 (‘295) in view of Wright (US 5549901).
The instant claim 24 as above. 
The reference patent claims are to a composition comprising glycerol monolaurate, propylene glycol at a concentration of about 65% (w/w) to about 80% (w/w), polyethylene glycol at a concentration of about 20% (w/w) to about 35% (w/w), and a cellulose derivative, further comprising vegetable oil, wherein the vegetable oil is palm oil, olive oil, com oil etc., cellulose derivative is hydroxypropyl cellulose or hydroxyethyl cellulose 0.1% (w/w) to about 5.0% (w/w), wherein glycerol monolaurate comprises about 0.001% (w/v) to about 10% (w/v) of the composition, wherein glycerol monolaurate is present at a concentration of about 10 .mu.g/mL to about 100 mg/mL, further comprising an aqueous solvent (water, saline etc.), further comprising an accelerant, e.g. organic acid, a chelator, an antibiotic agent, an anti-fungal agent, an anti-viral agent, or a combination thereof, accelerant is EDTA. Also claimed is a composition comprising about 0.005-5% (w/v) glycerol monolaurate, and a non-aqueous gel including about 73% (w/w) propylene glycol, about 25% (w/w) polyethylene glycol, and about and about 1.25% (w/w) hydroxypropyl cellulose, and having a pH of about 4.0-6.0. 1.25% (w/w) hydroxypropyl cellulose, and having a pH of about 4.0-6.0.

	Wright teachings as above. 
From the teachings of Wright, a person of ordinary skill in the art would have found it obvious to use glycerol monolaurate composition of the reference claims in treating gonorrhea infection caused by Neisseria gonorrhea bacterium species. One of ordinary skill in the art would have been motivated to use GML composition in treating gonorrhea infection by inhibition of Neisseria gonorrhea and provide therapeutic effects. The reference Wright teaches compositions of GML with pharmaceutically acceptable excipients and the use of the antimicrobial composition comprising GML in treating or inhibition of the growth of infectious pathogen, e.g. Neisseria gonorrhea in subjects includes human. Thus, claims 24, 36-37, 41 would have been obvious over Wright. As to claim 25, from Wright one of ordinary skill in the art would have found it obvious to administer 54.6 mg. An average weight of a human adult subject is 70 kg. Administration of about 55 mg to 70 kg adult would be 0.78 mg/kg, which falls within the claimed range. As to claim 28, 32-34 Wright teaches topical composition and pharmaceutically acceptable excipients, e.g. soybean oil. As to claims 26-29, 31-34, 39-40, it is noted that the reference claims teaches pharmaceutical excipients comprising polyethylene glycol, propylene glycol, cellulose derivative (in the same amounts as in the instant claims), EDTA, antibiotic agents, and vegetable oils. As to the specific antibiotic agent, Applicants’ have support for cephalosporins but do not explicitly teach cefixime. It is noted that cefixime is a cephalosporin. One of ordinary skill in the art would have found it obvious to add cefixime, a cephalosporin antibiotic to treat bacterial 

Claims 24-34, 36-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10,342,776 (’776) in view of Schlievert (US 20130281532 hereinafter Schlievert -1) and Walker et al. (International Journal of Women’s Health, 2011:3 197–206). 
The instant claims as above. 
‘776 claims are to a method of treatment or prophylaxis of a vaginal Candida albicans infection in a subject in need thereof, comprising: administering to the infected subject a composition comprising an effective amount of glycerol monolaurate as the sole active agent, and one or more pharmaceutical excipients, wherein the glycerol monolaurate is administered to the infected subject at a dosage of 0.0001-100 mg/kg, the subject is a human, wherein the one or more pharmaceutical excipients include EDTA, propylene glycol and polyethylene glycol. 
The reference claims do not teach the microbial infection to be treated as gonorrhea. 
Schlievert -1 teachings as discussed above. Further taught by the reference is that the GML composition is useful in the treatment of the bacterial infection such as Gardnerella vaginalis or Candida albicans [0018], Trichophyton species, Penicillium species, or Aspergillus species [0022] and infections by Neisseriae gonorrheae [0115]. 

From Shclievert-1 one of ordinary skill in the art would have found it obvious to use the GML composition comprising an excipient (0.0001-100 mg/kg) of the reference patent in the treatment of another bacterial infection, gonorrhea (caused by N. gonorrheae) in human to obtain therapeutic effects. Thus, claims 24-25, 36-37, 41 are addressed. As to claims 26-29, the reference patent teach PEG, propylene glycol, EDTA. As to the topical application, and vegetable oils and to claims 32-34, 39-40 composition one of ordinary skill in the art would have found it obvious to use such excipients in the GML composition of the reference claims in expectation of achieving reasonable amount of success. As to the claims 30-31, one of ordinary skill in the art would have found it obvious from the reference to add separately or serially the additional agents in the treatment of bacterial infection with GML composition. One of ordinary skill in the art from Schlievert -1 would have found it obvious to add antibiotics, e.g. cephalosporin, e.g. cefixime in the method to achieve additive or synergistic benefits in treating the gonorrhea infection. 


				Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627